Capozzoli and Murphy, JJ. (concurring).
For the reasons stated by our colleague, and for the additional reason set forth, we concur in the affirmance of the judgment.
What was the purpose of the Legislature in enacting section 200.60? Obviously, it was to prevent a defendant from suffering any prejudice which might possibly affect his right to a fair trial before a jury on the particular charge then being tried. The statute is intended to keep away from the trial jury the knowledge that the defendant had previously been convicted of another crime. But, in this case, the defendant did not stand trial before a jury. Even though he could have moved for a dismissal of the weapon count, as a felony, because of the failure of the District Attorney to file a special information, he chose to admit guilt of an attempt to commit the crime charged in that count. He was never exposed to the prejudice which section 200.60 seeks to prevent.
Markewich, J.P., and Lane, J., concur with Silverman, J.; Murphy and Capozzoli, JJ., concur in an opinion.
Judgment, Supreme Court, New York County, rendered on October 22, 1974, unanimously affirmed.